SHAHOOD, J.
Appellant, Anthony Hope, appeals from a judgment and sentence on the charge of possession of cocaine with intent to deliver/sale. He raises three issues, the first two of which we affirm without discussion.
Appellant’s third issue is that his sentence under the criminal punishment code is unconstitutional on its face and as applied where it violates principles of uniform sentencing, due process, double jeopardy, right to appeal, equal protection, separation of powers, and cruel and/or unusual punishment. We affirm on the authority of Hall v. State, 767 So.2d 560 (Fla. 4th DCA 2000), review granted, 790 So.2d 1104 (Fla.2001); Peterson v. State, 775 So.2d 376 (Fla. 4th DCA 2000); see also Bush v. State, 776 So.2d 1081 (Fla. 4th DCA 2001).
AFFIRMED.
POLEN, C.J., and KLEIN, J., concur.